1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 3:18-cv-02859-BTM-
      JAMES RUTHERFORD, an                      AGS
12
      individual,
13                                 Plaintiff,   ORDER GRANTING MOTION FOR
                                                VOLUNTARY DISMISSAL AND
14    v.                                        DENYING MOTIONS TO DISMISS
15                                              AS MOOT
      PAPA JOHN’S #2823, a business
16    of unknown form; LEMON GROVE
                                                [ECF Nos. 6, 7, 13, 14, 15, 16]
      PLAZA, LP, a California limited
17
      partnership; and DOES 1-10,
18    inclusive,
19                            Defendants.
20
21         Before the Court are Defendant Lemon Grove Plaza, LP’s Motions to
22   Dismiss the First Amended Complaint for lack of subject matter jurisdiction,
23   Plaintiff’s Notice of Non-Opposition, and Plaintiff’s subsequent Notice of
24   Voluntary Dismissal. (ECF Nos. 13, 14, 15, 16). The Non-Opposition avers that
25   Plaintiff recently learned that Papa John’s restaurant #2823, the subject of this
26   Americans with Disabilities Act lawsuit, permanently closed during the pendency
27   of the case. (ECF No. 15). Consequently, Plaintiff believes he cannot
28   “demonstrate a real and immediate threat of repeated injury in the future” and

                                                1
                                                                      3:18-cv-02859-BTM-AGS
1    therefore does not have standing to pursue injunctive relief. Chapman v. Pier 1
2    Imports (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (internal quotations
3    omitted). Although the Motions to Dismiss the First Amended Complaint did not
4    raise this relevant fact or address it arguments about standing, Plaintiff asks the
5    Court to grant the Motions to Dismiss without prejudice. (See ECF Nos. 13, 14).
6          The Court construes Plaintiff’s Notice of Non-Opposition as a motion for
7    voluntary dismissal under Federal Rule of Civil Procedure 41(a)(2). The Court
8    DISMISSES the action without prejudice, and DENIES the Motions to Dismiss
9    the Complaint and First Amended Complaint as moot. (ECF Nos. 6, 7, 13, 14).
10         IT IS SO ORDERED.
11   Dated: April 22, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                      3:18-cv-02859-BTM-AGS
